Citation Nr: 1706519	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-33 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 3, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran has active duty service from August 1966 to August 1968, to include service in the Republic of Vietnam.  His awards and decorations include a Combat Infantry Badge and a Purple Heart, among others.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2014 rating decision, the Veteran's service-connected arteriosclerotic heart disease, status post myocardial infarction was increased to 100 percent disabling effective March 3, 2014.  Therefore, the Board need not consider the award of a TDIU from March 3, 2014, because granting such benefits would not result in additional benefit to the Veteran.  


FINDING OF FACT

The Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment prior to March 3, 2014.


CONCLUSION OF LAW

The criteria for a TDIU prior to March 3, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2007.  

VA has also fulfilled its duty to assist.  The Agency of Original Jurisdiction (AOJ) has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate the claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  Several VA examinations have been conducted and opinions obtained.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim.

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If the disability percentage requirements are not met, a TDIU can still be awarded on an extraschedular basis; however, the initial decision on such a claim must be made by VA's Director of Compensation Service.  38 C.F.R. § 4.16(b).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (central inquiry in a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability).  The word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability, as opposed to requiring him to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran has two years of college education, and experience working in grocery sales for most of his adult life.  He was also self-employed for several years as a horse shoer.  The Veteran has been unemployed since the late 1990's, and has been receiving Social Security Administration (SSA) disability benefits since that time.  

During the applicable period, the Veteran was service connected for posttraumatic stress disorder (PTSD) and residuals of shell fragment wounds of the right arm, both of which were incurred during combat.  For purposes of determining if the threshold schedular requirements for a TDIU are met multiple injuries incurred in action can be counted as a single disability.  38 C.F.R. § 4.16(a).  As the PTSD and residuals of shell fragment wounds were each rated at 30 percent, they combine to a single 50 percent rating.  38 C.F.R. § 4.25 (2016).  With the additional service-connected disabilities during the period at issue - arteriosclerotic heart disease (effective August 31, 2010), tinnitus, perforated right tympanic membrane, and otitis media with vertigo and left ear hearing loss - the Veteran's combined disability evaluation has been 70 percent or higher since January 23, 2007.  Thus, the Veteran has met the threshold schedular criteria for a TDIU since that date.  

The Board finds that a TDIU is not warranted as the probative, competent evidence is against a finding that the Veteran's inability to secure and follow a substantially gainful occupation was due to his service-connected disabilities.

The Veteran was afforded a general medical examination for his TDIU claim in July 2008.  The examiner opined that it was his nonservice-connected disabilities that rendered him unemployable, most notably his back pain.  While the Board notes that the Veteran was also seeking service-connection for PTSD during this time period, the examiner noted no abnormalities of behavior, comprehension, coherence, emotional reaction or tension during this examination.  In addition, various VA treatment records at the time also suggest the Veteran's nonservice-connected back conditions were the main cause of his inability to work.  July 2008 VA treatment records report his mood as "pretty good," with his back pain being the cause of any increased irritability.  October 2008 VA treatment records note that the Veteran complained that his back pain affected "work productivity."   

As to the effect of his actual service-connected disabilities on his ability to work, the Veteran underwent his first VA examination for PTSD in May 2007.  Regarding effective symptoms on occupational functioning, the Veteran reported that the Veteran did not have any discipline problems at work because he was the authority figure and his job was to consume alcohol and party with customers.  The examiner opined that the Veteran's PTSD symptoms did not interfere with his ability to work, and was "simply not convinced that this individual's problem relates to his [PTSD]."  In addition, June 2007 VA treatment records note no significant deficits in the Veteran's regular activities of daily living or significant deficits in self-expression, self-concept, stress management, coping skills, organizing a task, following instructions, or maintaining self-control.  March 2009 VA treatment records note that the Veteran liked to "stay busy," and was still active with his grandchildren and church.  

The Veteran underwent additional VA examinations relating to his PTSD in November 2009 and May 2010.  In November 2009 it was noted that the Veteran was unable to work due to back problems.  The Veteran also reported significant problems due to anger and irritability, and that he had moderate anxiety symptoms affecting functioning.  In May 2010 it was again noted that the Veteran retired due to his back and neck problems.  The Veteran reported anger issues at work resulting in terminations, but that medical problems were the main reason for unemployment.  The examiner determined that the Veteran had reduced functioning in occupational activities and that symptoms would decrease the Veteran's ability to be productive.  

A December 2011 PTSD examination found that while the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, he was "not psychiatrically unemployable."  While the Board acknowledges the March 2010 letter from Dr. S.S., opining that the Veteran's PTSD symptoms, including re-experiencing, avoidance, and isolation, affect his ability to work, this opinion is in support of the Veteran's claim for an increased rating greater than 30 percent for PTSD and does not fully support the notion that the Veteran could not obtain and maintain gainful employment.  The Board finds the VA examiner opinions at the time to be consistent with the evidence of record and of more probative value in that regard. 

In addition, the Veteran underwent several VA examinations for his remaining service-connected disabilities, including March 2012 and October 2013 examinations related to his heart condition.  Both examiners opined that the Veteran's service-connected heart condition would not impact his ability to work.  Further, the examiners conducted Metabolic Equivalent of Task (MET) testing in each instance to determine the activity level at which symptoms such as dyspnea, fatigue, angina, dizziness, or syncope develop.  In both instances, the examiner opined that the Veteran's nonservice-connected Chronic Obstructive Pulmonary Disease (COPD) contributed to any limitations on the Veteran's MET level.  The Veteran also underwent VA examinations for his service-connected ear and arm disabilities in October 2013, where again the examiner opined that these service-connected disabilities would not impact the Veteran's ability to work.      

The Board acknowledges the Veteran's lay statements regarding the effects his disabilities have had upon his employment as competent evidence regarding the impact of his service-connected disabilities on his occupational functioning.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the Board finds the evidence of record is against the assertion that the Veteran could not obtain and maintain gainful employment due to his service-connected disabilities prior to March 3, 2014.  

While the Veteran's PTSD symptoms may have caused him to lose employment, his various statements that he has not worked since the late 1990's due to his nonservice-connected disabilities - most notably his back problems - indicate that the reason for his unemployability is not his PTSD.  PTSD certainly affects the Veteran's employment, but the evidence is against a finding that it prevents him from obtaining and maintaining employment.  Notably, the May 2007 examiner indicated that the Veteran's PTSD symptoms did not interfere with his ability to work, the May 2010 examiner determined that the Veteran had reduced functioning in occupational activities and that symptoms would decrease his ability to be productive, and the December 2011 examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The level of impairment described by these examiners and demonstrated in the record falls short of preventing the Veteran from obtaining and maintaining gainful employment.  

There is also no evidence that any service-connected heart condition, residuals of a shrapnel injury, tinnitus, otitis media, perforated tympanic membrane, or hearing loss limited his ability to work prior to March 3, 2014, other than strenuous physical labor, as noted by the various VA examination reports during the relevant period.  None of these service-connected disabilities were determined by medical experts to have such a significant functional impact that they prevented the Veteran from obtaining and maintaining gainful employment in light of his education and work experience.  

Moreover, as previously noted, the record shows the Veteran has not worked since the late 1990's due to a back condition, and has been receiving SSA disability benefits since that time.  This has resulted in ongoing severe symptoms such as pain and required surgery.  The Board notes the Veteran's SSA claim cited the back injury as his primary disability and the reason he was incapable of employment.  Depression was a secondary diagnosis.  The back disability is not service connected, and the Board has considered entitlement to TDIU based only upon his disabilities that were service-connected before March, 3, 2014.  As discussed above, while these service-connected disabilities may have impacted his ability to obtain and maintain employment, they did not prevent it.

To the extent that the Veteran's service-connected disabilities did hinder his ability to obtain or maintain gainful employment, the rating schedule already contemplates industrial impairment based on the ratings for all service-connected disabilities.  Stated another way, evidence of occupational limitations is present in every case in which an evaluation has been assigned for a service-connected disability.  See 38 C.F.R. § 4.1 (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also Van Hoose v. Brown, 4 Vet. App. at 363 ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").  If the Board were to accept the argument that evidence of occupational limitations due to a service-connected disability or disabilities necessarily constitutes evidence of unemployability, then entitlement to TDIU would be reasonably raised and warranted in every case where a Veteran challenged the assigned evaluation. 

The Board finds that in reconciling all the evidence, the Veteran's own statements to his health providers, VA records, including reports of VA examinations, and the opinions of VA examiners, the Veteran was not unemployable because of his service-connected disabilities prior to March 3, 2014.  The Board has considered that TDIU may be granted based on the combined effects of all of his service-connected disabilities, but the disabilities, either by themselves, or in combination, did not prevent the Veteran from obtaining and maintaining employment, in light of his education that includes two years of college coursework, and work experience in sales, a relatively non-physical job, prior to March 3, 2014. 

Based upon all of the foregoing, the Board finds that the criteria for a TDIU prior to March 3, 2014, have not been met.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

ORDER

Entitlement to a TDIU prior to March 3, 2014, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


